        Case 1:18-cr-00032-DLF Document 381-1 Filed 03/16/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

              v.

 CONCORD MANAGEMENT                               Criminal No. 18-CR-32 (DLF)
 AND CONSULTING LLC, and
 CONCORD CATERING,


                               Defendants.


                                           ORDER
       This matter comes before the Court upon the motion of the United States to dismiss with

prejudice Count One of the indictment as to Concord Management and Consulting LLC and

Concord Catering (the “Concord Defendants”), pursuant to Federal Rule of Criminal Procedure

48(a). The government’s motion is GRANTED and it is hereby

       ORDERED that Count One of the Indictment (ECF No. 1) and Superseding Indictment

(ECF No. 247), as to the Concord Defendants, is dismissed with prejudice.




Date                                               DABNEY L. FRIEDRICH
                                                   UNITED STATES DISTRICT JUDGE
